Title: Thomas Main to Thomas Jefferson, 10 January 1810
From: Main, Thomas
To: Jefferson, Thomas


          
            Honored Sir
            Main’s Nursery, 
                     Jany 10th 1810.
          
           
		  It is with sincere pleasure I embrace the present occasion, of transmitting you the enclosed paper, to offer my affectionate and humble Respects to Him who even when engaged with the high and important cares of a mighty nation’s welfare, did not think my lowly avocation beneath his notice. But with a condesension and goodness that can never be obliterated from my remembrance kindly offered to lead me from this barren spot, where destiny has fixed my home, to more to more fertile fields where perhaps I might have been more useful to a people unto whom I owe my best exertions and my best wishes for their prosperity—but which offers many circumstances prevented me from accepting.
          I do not mean now to intrude my concerns upon your peaceful retirement nor to interrupt for a moment that serene tranquillity which is the sweet solace of exalted virtue but if the thankful heart is not 
                   
                  
                   
                  
                  
                  
                  permitted to express its gratitude neither the wisest nor the best of human benefactors could know if there is any thing like it left in the world.
          
            With the most sincere and affectionate Respect, I am Honored Sir With all humility Yours
            
                  Thos Main.
          
        